Pee Cueiam.
The judgment entered in the court below is in accord with the opinion of this Court handed down at the Fall Term, 1954, referred to above. Furthermore, we find nothing in the judgment entered which is in conflict with the terms of the separation agreement involved, and which we have heretofore held to be a valid and enforceable contract between the parties thereto.
The judgment of the court below, in all respects, is
Affirmed.
WiNBOENE and Higgins, JJ., took no part in the consideration or decision of this case.